  Case 1:15-cr-00867-RMB Document 593-13 Filed 01/21/20 Page 1 of 2




                   TO THE ATTENTION OF THE GENERAL PUBLIC

Subject: Statement made pursuant to Communiqué Serial: VIII, No: 54 of the Capital Markets
Board

                                                                                Borsa Istanbul
                                                                                 ISTANBUL
Material Event(s) to be disclosed:


To the attention of the general public:

As it is known, 51 percent of Halkbank shares are owned by the state and the remaining 49
percent is publicly-owned and traded on Borsa Istanbul Stock Exchange.

Our Bank's shares attracted great interest from both local and international investors during
the initial public offering in the year 2007. This attention and recognition, combined with the
performance of our Bank, grew across the international financial markets and our Bank
achieved another landmark success with its secondary public offering in 2012, five years after
its IPO. Halkbank has been positioned among the most successful companies of the last
decade.

Halkbank enjoys an outstanding position and high regard in the eyes of the international
public. We once more would like to take this opportunity to bring it to the attention of the
general public that utmost endeavour and care must be exercised in order to protect the value
of this local and global brand which has been achieved over long years of hard toil.

We also find it necessary to re-emphasize the issues we shared with the public on December
23, 2013.

ü       Our Bank has always fully complied with national and international regulations in all
its business operations and transactions and has taken all measures to safeguard the rights of
its stakeholders, business partners and depositors.

ü      All business operations and transactions of our Bank are audited by the relevant
auditing authorities on a regular basis.

Despite the repeated statements by the relevant authorities that the investigation being
undertaken by the judicial authorities has nothing to do with the operations of our Bank, we
observe that malicious, erroneous, incomplete, misleading and unjust news and comments
about our Bank keep taking place in the media recently.

Halkbank is an important institution of our country and malicious, erroneous, inaccurate
incomplete, misleading, and unjust news and comments which may negatively impact its
reputation and value both in Turkey and overseas, constitute a criminal act according to the
law. In this regard, we would like to inform the general public that we are determined to use
   Case 1:15-cr-00867-RMB Document 593-13 Filed 01/21/20 Page 2 of 2



all our rights granted by the laws of Turkey, and especially by the Banking Law, against those
who become a source for, make or disseminate such news and comments.

Türkiye Halk Bankası A.Ş. Board of Directors



We hereby declare that our above statements conform with the principles contained in the Capital Markets Board
Communiqué Serial VIII, No. 54, that it fully reflects the information received in connection with the matter(s);
that the information complies with books, records and documents; that we have spent all the necessary efforts to
obtain complete and accurate information related to the matter; and that we are responsible for all statements
made in this regard.



                                                     TÜRKİYE HALKBANKASI A.S.




For further information please e-mail to halkbank.IR@halkbank.com.tr
or call Halkbank Investor Relations (+90 216 503 59 17)
